Citation Nr: 0311000	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from May 1962 to 
November 1965, and prior service in the reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) April 1996 rating decision.  The RO denied the 
veteran's application to reopen his claim of service 
connection for bilateral hearing loss.

In February 1998 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for bilateral hearing loss, and 
remanded the claim of entitlement to service connection 
therefor to the RO for further development and adjudicative 
action.

In May 2002 the RO denied entitlement to service connection 
for bilateral hearing loss.

The case has been returned to the Board for further appellate 
review.

The Board's February 1988 decision/remand pointed out that in 
November 1997, the veteran's accredited representative 
appeared to have raised a claim of increased (compensable) 
rating for the service-connected left thigh disability.  To 
date this matter has not yet been adjudicated by the RO, and 
it is again referred back to the originating agency for 
initial consideration and appropriate adjudicative action. 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

Tinnitus was diagnosed in connection with a February 2001 VA 
Audiology examination of the veteran.  The inferred issue of 
entitlement to service connection for tinnitus is also 
referred to the RO for initial consideration and appropriate 
adjudicative action.  See Godfrey, supra.

In December 2002 the Board undertook additional development 
of the claim of entitlement to service connection for 
bilateral hearing loss.  This has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The probative, competent medical evidence of record 
establishes that a profound bilateral sensorineural hearing 
loss was caused by noise exposure in service while the 
veteran served as a driver in a motor pool.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 reveals that he served in a 
transportation company as light vehicle driver.  

His service medical records show some evidence of hearing 
loss.  On enlistment in the Army Reserves medical examination 
in October 1960, a decreased hearing acuity was noted in the 
right ear; "deafness" was diagnosed.  When he was examined 
in October 1960 for Reserve enlistment he had the following 
pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
30
LEFT
0
0
0
0
15


On service release medical examination in May 1961, whispered 
voice testing was 15/15, bilaterally; no pertinent reports or 
findings were made.  

On re-enlistment medical examination in April 1962, moderate 
bilateral high frequency hearing loss was diagnosed.  When he 
was examined in April 1962 for Reserve enlistment he had the 
following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
35
50
LEFT
-5
-5
70
40
45

On service separation medical examination in November 1965, 
pure tone thresholds in decibels were recorded as "5" for 
both ears at 500, 1000 and 4000 Hertz.  No other pertinent 
findings were recorded.  

Evidence submitted includes a February 1977 VA audiological 
examination report, at which time bilateral mild 
sensorineural hearing loss at the speech frequency range and 
serious to profound hearing loss at 4000 to 8000 Hertz was 
diagnosed.  The examiner indicated that the audiological test 
results were consistent with noise-induced type of hearing 
loss.  Hearing was considered adequate for conversation 
purposes. 

An April 1993 statement from GH, FRACS, with an attached 
audiogram study, reveals a more than 10-year history of 
defective hearing, noting that the veteran was exposed to 
noise while in the service, otherwise his history was "nil 
relevant."  Based on medical and audiological examination 
results, bilateral sensorineural deafness, worse on the left, 
was diagnosed.


A September 1994 uninterpreted audiogram is consistent with 
the presence of bilateral hearing loss.  A report attached to 
this audiogram interpreted the findings as suggestive of mild 
to severe mixed hearing loss of the right ear and moderate to 
severe mid to high frequency hearing loss of the left ear.  
The etiology of the veteran's progressive deafness was 
unknown.  

On VA audiological examination in March 1996, the veteran 
reported a history of gradual hearing loss since 1965.  On 
examination auditory thresholds in the frequencies 500, 
1,000, 2,000, 3,000, and 4,000 Hertz ranged from 90 to 110 
decibels in the right ear, and from 90 to 105 decibels on the 
left.  Speech recognition using the Maryland CNC test was 70 
percent correct, bilaterally. Bilateral profound 
sensorineural hearing loss was diagnosed.

A June 1999 report from a private ear nose and throat (ENT) 
specialist reflects that this physician examined the veteran 
and obtained a service history from him of working in a heavy 
equipment motor pool, with exposure to a great deal of noise.  
After service he was noted to have worked as a mechanic from 
1968 to 1972.  His hearing was now so poor that he had to 
lip-read.  He indicated that he had a normal test in 1960 
prior to entering the service.  He denied head trauma or 
family history of deafness.  Audiology revealed a moderate to 
low mid frequency and severe high frequency sensorineural 
hearing loss in the left ear, and a moderate low frequency 
and severe high frequency sensorineural hearing loss in the 
right ear.  

The ENT specialist described the veteran as having a 
significant bilateral sensorineural hearing loss with a 
history consistent with marked noise exposure.  However, the 
physician remarked that the low frequency hearing loss shown 
was not typically caused by noise exposure.  It was opined 
that the veteran's hearing loss was probably not purely 
caused by noise exposure.  

The report of a February 2001 VA examination included a 
claims file review and audiological testing.  The veteran's 
chief complaint was hearing difficulty for more than 30 years 
with noise being the situation of greatest difficulty 
hearing.  

He was said to have served 8 years in the Army.  His military 
history of noise exposure was the sound of tanks and heavy 
equipment.  He also complained of tinnitus.

On the authorized audiological evaluation in the February 
2001 examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
100
100
100+
LEFT
85
85
90
95
100+

Speech audiometry revealed bilateral speech recognition 
ability of 80 percent.  The diagnosis included tinnitus, 
bilateral.  Pure tone averages were still worse than 
predicted from speech reception thresholds and from stapedial 
reflex thresholds, which suggested a 60B average hearing 
levels on both ears.  The veteran most likely had 
sensorineural hearing loss.  The examiner opined that whether 
or not this hearing loss was related to a pre service hearing 
loss could not be determined.  

In February 2003 the veteran underwent a VA examination.  The 
examiner reviewed the claims file in detail and commented on 
the history therein.  Present pure tone audiometry was noted 
to reveal profound hearing loss bilaterally with poor 
discrimination score on each ear.  The prior audiologic work 
ups were reviewed.  The examiner noted that the October 1960 
audiology report revealed essentially normal thresholds 
except for an anomaly on the right reflecting a 30 decibel 
threshold at 4000 Hertz and 60 decibels at 6000 hertz.  The 
examiner opined that this finding was likely due to a 
technical error or poor placement of the headphones.  The 
examiner noted the April 1962 findings showing a moderate 
hearing loss on the higher frequencies bilaterally.  The 
examiner then noted the November 1965 findings of essentially 
normal thresholds bilaterally and was unable to explain the 
improvement in thresholds.  

A noise induced hearing loss or permanent threshold shift was 
noted to be progressive and irreversible.  The post service 
hearing test results from September 1994 through May 1999 
were reviewed and noted to consistently show hearing loss 
disabilities in both ears. 

The examiner commented that although there might be some 
inconsistencies in the progression of the veteran's hearing 
loss, it was evident that his hearing was deteriorating with 
time and irreversible.  The exposure to noise in the service, 
as alleged, could be a major contributory factor to this 
problem.  However, the possibility of other factors 
contributing to the progression of hearing loss could not be 
discounted, such as his post service work as a mechanic and 
the effect of presbycussis or hearing loss due to aging.  
Thus, the examiner opined that it was reasonable to say that 
the veteran's current hearing loss was not entirely due to 
his exposure to noise during his enlistment.  

On the examination itself, the examiner noted the veteran's 
chief complaint to be decreased hearing, most problematic in 
a noisy environment.  His history of noise exposure working 
in the motor pool in the service was noted.  He was also 
noted to have tinnitus since the 1960's which the examiner 
attributed as due to outer hair cell loss secondary to noise 
induced hearing loss.  

On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
105
105
100
LEFT
90
90
90
100
95

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 44 percent in the left ear.

The diagnosis was profound sensorineural hearing loss, 
bilateral.  The examiner's opinion was that the veteran's 
present hearing loss was due to a noise-induced problem.  The 
veteran's previous exposure to noise during service as 
"heavy equipment operator" could have contributed mainly to 
this problem.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b) (2002).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2002).

If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

38 C.F.R. §3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service connection 
may also be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  Private medical records were obtained.  
The Board remanded this matter in February 1998 and 
internally requested further development in August 2002.  

VA examinations were conducted in accordance with the Board's 
remand and development instructions, and copies of the 
reports are associated with the file.  The development the 
Board sought was completed in that the nature and etiology of 
claimed hearing loss were addressed through the medical 
evaluation that the Board had requested.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, in the April 1996 rating decision, the RO 
further notified the veteran of the evidence that is 
necessary to substantiate his claim.  In addition, the RO 
informed the veteran in the Statement of the Case, and 
Supplemental Statements of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error and are not prejudicial to 
the appellant in view of favorable determination as further 
addressed below.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The current disability requirement has been satisfied, as the 
veteran has been diagnosed with a profound sensorineural 
hearing loss in both ears.  

The veteran's MOS of having served as a driver in a 
transportation company supports his contentions of having 
been exposed to noise from vehicle engines.  

Medical evidence reflects that the veteran appears to have 
had a preexisting hearing loss upon entrance examination of 
April 1962.  However the findings of the separation 
examination revealed no evidence of hearing loss in either 
ear, even upon converting the ASA units to ISO/ANSI units.   

Post service records clearly reflect that his hearing 
progressively deteriorated after service.  The VA examination 
reports from March 1996, February 2001 and February 2003 have 
all diagnosed sensorineural hearing loss, as did the private 
medical records.  The medical evidence from February 1977 
through February 2003 has consistently indicated that noise 
exposure was the likely cause of this hearing loss.

The most probative evidence in this case is the February 2003 
VA examination and claims file review.  Based on the findings 
from the examination and review of medical evidence, the 
examiner gave an opinion that exposure to noise during 
service could have contributed mainly to the veteran's 
current hearing loss problem.  



Although the examiner did remark that the hearing loss may 
not entirely be due to this inservice exposure, he indicated 
that the inservice noise exposure could be a major 
contributory factor to this problem.

The evidence reflects that a preexisting hearing loss was 
apparently shown in April 1962, but was not apparent in 
November 1965 when the veteran left service.  

Thereafter, a hearing loss was shown about ten years later in 
February 1977.  Thus, it is unclear whether aggravation took 
place.  Although the examiner did not specifically give an 
opinion as to whether the noise exposure aggravated a 
preexisting hearing loss condition, the opinion suggesting 
that the inservice noise was a major contributing factor, is 
sufficient for the purpose of considering whether service 
connection is warranted.  There is no evidence that 
contradicts this examiner's opinion indicating that noise 
exposure in service played a major part in the veteran's 
current hearing loss. 

The Board finds that the probative, competent evidence of 
record establishes that the veteran's bilateral hearing loss 
has been linked to his active service on the basis of 
environmental exposure to noise.  


ORDER

Entitlement to service connection for a bilateral hearing 
loss is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

